Judgment and order affirmed, with costs. Both at the end of plaintiff’s case and when all the evidence was in plaintiff moved for a nonsuit. In each instance the learned trial court reserved decision over defendant’s objections and exceptions. No ruling was made upon these motions until after a general verdict had been rendered, when an order was entered denying them. The jury was not asked to render a special verdict pursuant to section 459 of the Civil Practice Act. While we do not find that defendant has been sufficiently aggrieved to warrant the granting of a new trial, we disapprove the trial practice mentioned as being unauthorized. (Russell v. Rhinehart, 137 App. Div. 843, 847.) All concur. Present •— Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ.